DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                     Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.
                            Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
                                           Claim Objections
Claims 1 and 11 are objected to because the claim recites the following limitation: “limiting access”.
The term "limiting" in the claim is a relative term which renders the claim indefinite.  The term "limiting" is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is not clear how limited the access would need to be in order to infringe the claimed invention. For the purposes of examination, the Examiner interprets the claims in the Office Action below as “providing access via a password”.


                                                  Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 11 is directed to a statutory category, because a series of steps for promoting sales and increasing brand recognition satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of promoting sales and increasing brand recognition. The claim recites:

	11. A method for promoting sales and increasing brand recognition comprising:
	providing a customer game played by customers at checkout time wherein said game comprises the customers guessing a brand name presented on a receipt; and
	providing a management system operating on at least one specially programmed computer for managing of said customer game comprising:
	providing a retailer data store and interface containing information about participating retailers:
	providing an advertiser data store and interface containing information about participating advertisers; wherein said advertiser data store includes advertiser assigned codes wherein said advertiser assigned codes link customer transactions to prize vouchers;
	providing a main data store and interface wherein said main data store is used to generate and store voucher codes, set access preferences, access customer profiles and limiting access to a Category Participating Sale System (CPSS).

The limitations of guessing a brand name; providing a management system; providing a retailer, an advertiser and a main data stores; linking transactions to vouchers; generating and storing voucher codes and access preferences; and limiting access to CPSS, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “guessing a brand name”; “providing a management system,”etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. Thus, aside from the general technological environment (addressed below), it covers purely mental or mathematical concepts and/or certain methods of organizing human activity processes (e.g., a rider rates another rider based on their ride sharing experience). And the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping.
	Specifically, utilizing mathematical tools to process the data and to output the estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).  Further, “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; Gottschalk v. Benson, - an algorithm for converting binary-coded decimal numerals into pure binary form; Parker v. Flook, - a mathematical formula for computing “alarm limits” in a catalytic conversion process;  Bilski v. Kappos - a concept of hedging, or protecting against risk.
	Further, regarding receiving, storing, parsing and extracting the data, as well as encrypting or de-encrypting data - in Content Extraction & Transmission LLC v. Wells Fargo Bank, National Ass’n, Nos. 13-1588,-1589, 14-1112, -1687 (Fed. Cir. Dec. 23, 2014) the Federal Circuit affirmed that such limitations were generally directed to “the abstract idea of 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory.” The Court explained that ”[t]he concept of data collection, recognition, and storage is undisputedly well-known,” and noted that “humans have always performed these functions.” Id. The Court then rejected CET’s argument that the claims were patent eligible because they required hardware to perform functions that humans cannot, such as processing and recognizing the stream of bits output by the scanner. Comparing the asserted claims to “the computer-implemented claims in Alice,” the Court concluded that the claims were “drawn to the basic concept of data recognition and storage,” even though they recited a scanner. Id. at 8. Mental processes, e.g., receiving, storing, parsing and extracting, as well as encrypting or de-encrypting data remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource Corp. at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson, [409 U.S. 63 (1972)].”).
	Furthermore, as per receiving and storing limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites additional elements – using a processor to perform the guessing a brand name; providing a management system; providing a retailer, an advertiser and a main data stores; linking transactions to vouchers; generating and storing voucher codes and access preferences; and limiting access to CPSS steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitation is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
       The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, processing, comparing, storing and outputting data.  
	As per receiving and storing data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform said guessing a brand name; providing a management system; providing a retailer, an advertiser and a main data stores; linking transactions to vouchers; generating and storing voucher codes and access preferences; and limiting access to CPSS steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim now is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, comparing data and outputting said data. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
Based on the Specification, the invention utilizes existing, conventional sensors, communication networks, and generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data - have recognized by the courts as routine and conventional activity. Specifically, regarding the recited functions, MPEP 2106.05(d)(II) defines said functions as routine and conventional, or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)); 
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”); collecting and comparing known information in Classen 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)
	iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
	vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

Thus, the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer; Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see the Specification as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 11 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning of computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. Thus, the current application’ solution to the problem of promoting sales and brand recognition is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 11 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of selecting, obfuscating, providing, determining, rewarding, and gathering merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps is nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim elements do not add significantly more to the exception.  Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per the use of a processor for implementing certain steps, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
	Accordingly, claim 11 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. (Step 2B: No).
Further, although the Examiner takes the steps recited in the independent claim as exemplary, the Examiner points out that limitations recited in dependent claims 12-20 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 12-20 each merely add further details of the abstract steps recited in claim 11 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the sales transaction into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 12-20 are also directed to non-statutory subject matter. 
Because Applicant’s apparatus claims 1-10 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US 2002/0028708 A1) (IDS of 8/19/2020; “3”) in view of Rogers, Jr. (US 2009/0198576 A1) (IDS of 8/19/2020; “1”).


	Claims 1 and 11. Busch et al. (Busch) discloses a computer-implemented method and system for promoting sales and increasing brand recognition comprising:
	a customer game played by customers at checkout time wherein said game comprises the customers guessing a brand name presented on a receipt; [0055]; [0057]; [0009]; [0017]; [0072]; [0076], and
	a management system operating on at least one specially programmed computer for managing of said customer game [0050]; [0067], comprising:
	a retailer data store and interface containing information about participating retailers; [0050]; [0053]; [0062]
	an advertiser data store and interface containing information about participating advertisers (a sponsor database) wherein said advertiser data store includes advertiser assigned codes wherein said advertiser assigned codes link customer transactions to prize vouchers; [0038]; [0041]; [0053]; [0054]; [0057]; [0073]; [0076]; [0088]
	a main data store and interface wherein said main data store is used to generate and store vouchers codes, set access preferences, access customer profiles (a customer’s game account), and limiting access to a Category Participating Sale System (CPSS). [0044]; [0050]; [0057]; [0054]; [0063]; [0064] 
	Further, Rogers, Jr. [0007] discloses a computer-implemented method and system for promoting brands recognition, comprising providing an indicia including an obfuscated brand name with a number of brand name letters replaced with blanks, and assigning a price to a customer upon determining if the customer was able to reveal the obfuscated brand name correctly from the indicia. (a first subset of the squares is pre-populated with alphanumeric characters or symbols and a second subset of the squares is empty and configured to be filled with alphanumeric characters or symbols of a brand-related expression). [0007]-[0012]; [0014]; Rogers, JR. further discloses a database of participating retailers/merchants [0036]; [0037, a brand voucher (promotion) selection tool/interface [0038]; [0040]; and a voucher database [0042]; 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Busch to include the recited limitations, as disclosed in Rogers, JR., because it would advantageously allow to expand the marketplace for business, increasing sales, and improving customer attention and/or retention, as specifically stated in Rogers, JR. [0006]

	Claims 2 and 12. The system of claim 1 wherein the CPSS allows registered advertisers to view information about active games in the system and number of active campaigns in the system. Busch suggests said limitations at [0053]; [0054] 

	Claims 3 and 13. The system of claim 1 wherein the CPSS allows advertisers to select brands to use in games played by the customers of the system. Busch; [0054]; Rogers, JR.; [0007]-[0012]; [0014]. Same rationale to combine as applied to claims 1 and 11.

	Claims 4 and 14. The system of claim 3 wherein one of the games played by customers replaces letters with brand names or logos. Rogers, JR.; [0007]-[0012]; [0014]. Same rationale to combine as applied to claims 1 and 11.

	Claims 5 and 15. The system of claim 1 wherein said advertiser data store and interface includes a selection of a number of vouchers to be redeemed by the customers playing the game. Rogers, JR.; [0038]; [0040]; [0042]. Same rationale to combine as applied to claims 1 and 11.

	Claims 6 and 16. The system of claim 1 wherein CPSS includes ability to customize an alphabet block, assign cash values and other prizes, assign puzzles and selecting participating brands for cross merchandising promotions. Busch; [0083]; [0085]; [0086]; [0091]; Rogers, JR.; Figs, 2A-B; 3A-B; [0008]; [0028]. Same rationale to combine as applied to claims 1 and 11.

	Claims 7 and 17. The system of claim 7 wherein CPSS includes a display of assigned voucher codes, a datastore of advertisers, the number of special alphabet blocks, and a total cost of vouchers. Busch; Fig. 2; [0087]; [0091]; Rogers, JR.; Figs. 2A-6B; [0008]; [0028]. Same rationale to combine as applied to claims 1 and 11.

	Claims 8 and 18. The system of claim 1 wherein retailers monitor inventory and performance of promotions by logging in to the retailer data store and interface. Busch; [0054]; Rogers, JR. [0047]; [0048]. Same rationale to combine as applied to claims 1 and 11.

	Claims 9 and 19. The system of claim 1 wherein advertisers monitor voucher code use and performance of promotions by logging in to the main data store and interface. Busch suggests said limitations at [0053]; [0054] 

	Claims 10 and 20. The system of claim 1 wherein data in the CPSS is used to generate game boards and set cross merchandising promotions. Busch; Fig. 2; [0088]; Rogers, JR. [0047]; [0048]. Same rationale to combine as applied to claims 1 and 11.



Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/04/2022